USCA11 Case: 22-13005      Date Filed: 12/01/2022   Page: 1 of 2




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-13005
                   ____________________

DONALD J. TRUMP,
                                              Plaintiff-Appellee,
versus
UNITED STATES OF AMERICA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:22-cv-81294-AMC
                   ____________________
USCA11 Case: 22-13005         Date Filed: 12/01/2022    Page: 2 of 2




2                       Order of the Court                  22-13005

Before WILLIAM PRYOR, Chief Judge, GRANT, and BRASHER, Circuit
Judges.
PER CURIAM:
       Absent a stay or withholding of the mandate in the appeal to
which this order is appended, the clerk is directed to issue the man-
date after seven (7) days of the date of this opinion. Consistent with
Eleventh Circuit Rule 41-2, the clerk is directed to provide the ac-
tive members of this Court with notice of the issuance of this opin-
ion and our direction to expedite issuance of the mandate.
      SO ORDERED.